DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination and communication with the applicant about claim recitations.  The applicant is thanked for aiding examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 21, the recitation, “the major component of the gas stream” is indefinite for lacking proper antecedent basis and it is not clear what makes some a major component.  Further the components recited are plural and therefore there is no way for both hydrogen and propylene to be a singular component.
	The recitation, “wherein the one or more turbo-expanders do not cool any portion of the gas stream below -140 C” is interpreted to merely require that the cooling of the gas stream by the one or more turboexpanders is done as warm as -140C or warmer.  
	The recitation, “the de-ethanizer unit adapted to remove ethane” is indefinite since it is not clear what the ethane must be removed from and it is unclear what structure is required to be so adapted.
	In regard to claim 22, the recitation, “any portion” inappropriately reintroduces what was already introduced in claim 21.
	In regard to claim 23, the recitation, “any portion” inappropriately reintroduces what was already introduced in claim 21.
	In regard to claim 25, the recitation, “the gas stream is cooled to a temperature within a range of -25C to -45C” and it is unclear if this is the cooling recited in claim 21 or is some other cooling.
	In regard to claim 26, the recitation, “cold box condensate” is indefinite since claim 21 already recites a condensate and there is no support for two separate condensates.
	Further the recitation, “cold box vapor” appears more appropriately introduced as --a cold box vapor--.
	In regard to claim 27, the recitation, “flowing the stream” lacks proper antecedent basis.
	The recitation, “the stream including cold box condensate and cold box vapor” reintroduces cold box condensate and cold box vapor anew and inappropriately after already being introduced earlier in the claim.

In regard to claim 28, the recitation is indefinite since it is a broad limitation that is already met by the limitation of a deethanizer. See MPEP § 2173.05(c). In the present instance, claim 28 recites the broad recitation a distillation column and this is inconsistent with the previous limitations. The claim(s) are considered indefinite because a deethanizer unit is already a distillation column.
In regard to claims 30, 31, 32, the recitation, “more of propylene present” inappropriately reintroduces propylene and should properly reference the propylene already recited.
In regard to claim 34, the recitation, “mainly propylene and propane” is indefinite as there is no way to discern what amount is being required and the recitation is contrary to the recitation of claim 1 which indicates that propylene and hydrogen should in some way be considered major.

Further, while every effort has been made to notify the applicant of all indefinite language the applicant is instructed to review all of the claim language and correct any recitations that lack proper antecedent basis or which introduce inconsistent and unclear scope to the claims.

All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 8563793) in view of Bauer (US 4664687).
	In regard to claim 21-29, Zimmerman teaches a process comprising: performing propane dehydrogenation (see 100; column 1) and recovering propylene from effluent (output) of the propane dehydrogenation (propylene recovery unit - 200, column 8, line 30, column 3, lines 15-25), the effluent comprising hydrogen (column 4, line 65) and propylene (column 4, line 50-55).
	Zimmerman does not explicitly teach the cooling and separation steps as claimed.  However, separating hydrocarbons from hydrogen with cryogenic distillation and one or more turbo-expanders is well known in the art as taught by Bauer.  Bauer teaches cooling a feed gas stream (1) in a cooling unit (see described elements below, 
-98.15C - column 10, lines 25-30 and note that this is explicitly warmer than -100C and not below -100C; further note that these cooling temperatures caused by the turbines); wherein the cooling unit (66, 68, 61, 62) further comprises a cold box (61) and a separation vessel (62); wherein the cooling of the feed gas stream (1) is to a temperature within a range of -25C to -45C (column 9, line 35-40 - see disclosure of 200-250K which includes 248.15K = -25C) and at least a portion of the gas stream is subsequently cooled by the cold box (61) to a temperature within a range of -78C to -98C (column 10, line 29 - 175 K = -98.15C); flowing condensate (liquid in 63 which later flows in 49, 51) from the cooling unit (66, 68, 61, 62) to a de-ethanizer unit (44; interpreted as a distillation column that is capable of separating ethane), the de-ethanizer unit adapted to remove ethane (see that C2 is separated; column 2, line 49; column 9, lines 55-60); and flowing, from the de-ethanizer unit (44), a liquid stream (52); wherein the cold box (61) cools the gas stream (1) so that a portion of the gas stream condenses, thereby forming a stream (59) including cold box condensate (liquid that will feed to 63, 49, 51) and cold box vapor (vapor that will go to 65); flowing the stream (59) to the separation vessel (62); separating, by the separation vessel (62), the stream (59) into a separate stream of cold box condensate (liquid in 63 that is then in 49 and 51) and a separate stream of cold box vapor (65); expanding (via 66) the separate stream of cold box vapor (65) in the one or more turbo-expanders (66, 68) to form an expanded cold box vapor (67); flowing the expanded cold box vapor (67) from the one or more 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the propylene recovery unit of Zimmerman to perform the cooling and separation steps of Bauer as described above to separate hydrogen from propylene for the purpose of providing efficient and cost effective separation using well understood cryogenic distillation operations.  Note that the modification would provide propylene in the liquid stream (52)
	In regard to claim 30-32, in view of the teachings of Bauer that 98.8% of the C2+ components were recovered, this demonstrates that recovering 99 wt. % of the propylene would be ordinary and obvious as propylene has a higher boiling temperature than C2+ hydrocarbons and therefore the modification would obviously obtain 99 wt. % of the propylene and such would be desirable as this is the whole point of such separation systems is to recover the desired hydrocarbons.

	In regard to claims 34, Zimmerman, as modified by Bauer, teaches that the effluent of the propane dehydrogenation reactor comprises propylene and propane (Zimmerman - column 8, line 33 - “propane and propylene”).  
	In regard to claims 35, 36, Zimmerman teaches that the effluent of the propane dehydrogenation reactor comprises hydrogen (column 4, line 64), ethane (column 4, line 58; column 8, line 50), methane (column 5, line 52; column 8, line 50), and ethylene (column 8, line 50).  Zimmerman may not explicitly teach that the effluent of the dehydrogenation reactor comprises water and carbon dioxide and that such are removed prior to the cooling.  However, official notice is taken that such components are known to be part of effluents of propane dehydrogenation and further that removing water and carbon dioxide from hydrocarbon streams is routine to prevent such contaminants from clogging lower temperature systems.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Zimmerman to remove water and carbon dioxide to prevent plugging and to operate with propane dehydrogenation effluents having such contaminants to obtain the desired products from effluents to profit from those effluents as well.
In regard to claim 37, Zimmerman, as modified by Bauer, teaches the effluent of the propane dehydrogenation reactor is compressed prior to cooling (Bauer- column 9, line 39 - is compressed prior to cooling).  

In regard to claim 39, Zimmerman, as modified by Bauer, teaches that the de-ethanizer unit (44) is adapted to (see 44 is fully capable thereof) remove ethane, or methane, or ethylene, or combinations thereof from the condensate (liquid in 63 which later flows in 49, 51) from the cooling unit (68, 66, 61, 62).  
In regard to claim 40, Zimmerman, as modified by Bauer, makes the limitations of claim 40 obvious since Bauer teaches a portion of the gas stream is recovered having hydrogen in amounts of 39.5% (column 10, line 67) and 83% (column 12, line 1-5) and it is clear that the amount of hydrogen recovered is dependent on the amount hydrogen in the effluent.  Therefore it would have been obvious to a person of ordinary skill in the art to operate the combination of Zimmerman and Bauer to recover a portion of the gas stream at 45-55 wt. % hydrogen depending on the effluent being separated at hand to achieve the desired purity of the hydrocarbon products. 

Claim(s) 21-28, 30-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US 8563793) in view of Rowles (US 4714487).
	In regard to claim 21-28, Zimmerman teaches a process comprising: performing propane dehydrogenation (see 100; column 1) and recovering propylene from effluent (output) of the propane dehydrogenation (propylene recovery unit - 200, column 8, line 30, column 3, lines 15-25), the effluent comprising hydrogen (column 4, line 65) and propylene (column 4, line 50-55).

-82.7C and note that this is explicitly warmer than -100C and not below -100C; further note that these cooling temperatures caused by the turbine); wherein the cooling unit (68, 20, 62) further comprises a cold box (62) and a separation vessel (20); wherein the cooling of the feed gas stream (10) is to a temperature within a range of -25C to -45C (at some point in order to reach -82.7C) and at least a portion of the gas stream is subsequently cooled by the cold box (62) to a temperature within a range of -78C to -98C (-82.7C = -117 F); flowing condensate (74, 26) from the cooling unit (20, 62, 68) to a de-ethanizer unit (30; interpreted as a distillation column that is capable of separating ethane), the de-ethanizer unit adapted to remove ethane (see that C2 is separated); and flowing, from the de-ethanizer unit (30), a liquid stream (32) comprising C3+; wherein the cold box (62) cools the gas stream (10) so that a portion of the gas stream condenses, thereby forming a stream (18) including cold box condensate (liquid) and cold box vapor (vapor); flowing the stream (18) to the separation vessel (20); separating, by the separation vessel (20), the stream (18) into a separate stream of cold box condensate (liquid in 26, 74) and a separate stream of cold box vapor (60, 66); expanding (via 68) the separate stream of cold box vapor (60, 66) in the one or more 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the propylene recovery unit of Zimmerman to perform the cooling and separation steps of Rowles as described above to separate hydrogen from propylene for the purpose of providing efficient and cost effective separation using well understood cryogenic distillation operations.  Note that the modification would provide propylene in the liquid stream (32)
	In regard to claim 30-32, Zimmerman suggests that achieving 99 wt. % propylene recovery (column 11, line 30-35).  Therefore it would have been obvious to a person of ordinary skill in the art to operate the process to achieve such recovery for the purpose of achieving the desired separation as much as possible as this is the whole point of such separation systems is to recover the desired hydrocarbons.
	In regard to claims 33, Zimmerman, as modified by Rowles, teaches that the liquid stream (32) comprises propane (see Rowles - C3+ - column 2, line 30-35).  
	In regard to claims 34, Zimmerman, as modified by Rowles, teaches that the effluent of the propane dehydrogenation reactor comprises propylene and propane (Zimmerman - column 8, line 33 - “propane and propylene”).  

In regard to claim 37, Zimmerman, as modified by Rowles, teaches the effluent of the propane dehydrogenation reactor is compressed prior to cooling (Rowles teaches column 4, line 66 - is compressed prior to cooling).  
	In regard to claim 38, Zimmerman, as modified by Rowles, teaches the limitations of claim 38, as the cooling unit, as claimed in claim 38 need only be provided by the turbo-expander (68, fig. 1).
In regard to claim 39, Zimmerman, as modified by Rowles, teaches that the de-ethanizer unit (30) is adapted to (see 30 is fully capable thereof) remove ethane, or methane, or ethylene, or combinations thereof from the condensate (liquid in 26, 74) from the cooling unit (20, 68, 62).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 10, 2021